UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-6222



LEONARD THOMAS WITT,

                                            Plaintiff - Appellant,

          versus

J. SYKES, Correctional Officer,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-96-1471-AM)


Submitted:   April 17, 1997                   Decided:   May 2, 1997


Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Leonard Thomas Witt, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Leonard Thomas Witt appeals the district court's order dis-

missing, without prejudice, his 42 U.S.C. § 1983 (1994) complaint.

The district court assessed an initial payment of Witt's filing fee

in accordance with 28 U.S.C.A. § 1915(b) (West 1994 & Supp. 1997),

and dismissed the case without prejudice when Witt failed to comply
with the fee order. Finding no abuse of discretion, we affirm the

district court's order. We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                          AFFIRMED




                                2